At the October term of the District Court, 1896, an order was made requiring appellants (then paintiffs below) to give a new cost bond, the surety on the one then on file having been found by the court to be insolvent. The case was continued under this order until the next (April) term of court.
On the second day of the following term of the court, appellee (defendant below) made a motion to dismiss the cause because of the non-compliance with the rule on the part of appellant, by failing to file a new bond, on or before the first day of the term. In answer to this motion, counsel for appellant insisted that, having added a solvent surety to the old cost bond, they had complied with the rule, and asked and obtained a half hour in which to get authorities from his office to sustain his position. He returned into court, not with authorities, but with a written answer to the motion to dismiss, tendering a new cost bond which had been approved by the clerk, and also stating that in addition he had delivered to the clerk his individual bank check for $150, which the clerk had accepted as money to cover costs in the case. At that time the costs amounted to $60.
The appellee continued to insist upon his motion to dismiss, and the court sustained the motion, and rendered final judgment dismissing the cause. Appellant excepted, and the court filed conclusions of fact and of law; and a statement of facts is also contained in the record.
The conclusions of fact found by the court are substantially correct, and show the facts to be as above stated; but we think the action of the *Page 45 
learned judge in dismissing the cause can not be sustained. The tender of a good bond at any time before the cause is actually dismissed is sufficient compliance with the rule and with the statute. Railway v. Richmond, 73 Tex. 572; Cook v. Ross,46 Tex. 263; Rhodes v. Phillips, 2 Tex. 163
[2 Tex. 163]; Hays v. Cage, 2 Tex. 504; Cook v. Beasley, 1 Tex. 591.
We therefore order that the judgment dismissing this cause be reversed and the cause remanded.
Reversed and remanded.